290 N.W.2d 443 (1980)
VERNCO, INC., et al., Appellants,
v.
TOWNSHIP OF MANYASKA, MARTIN COUNTY, Minnesota, Respondent.
No. 49924.
Supreme Court of Minnesota.
January 25, 1980.
Muir, Lundblad, Meyer, Storey, Simons & Costello, Jackson, for appellants.
Dougherty & Scott, Fairmont, for respondent.
Considered and decided by the court without oral argument.

OPINION
KELLY, Justice.
Plaintiffs, Vernco, Inc., Fox Lake Park, Inc., and Kenneth Nelson appeal from the order of the Martin County District Court dismissing their appeal from the proposed *444 assessment for the improvement of a road in Martin County. We reverse.
Plaintiffs attempted to serve their notice of appeal from the proposed assessment for the improvement of a road in Martin County by leaving a copy at the home of the township clerk with his mother. The district court dismissed the appeal, concluding that Minn.Stat. 429.081 (1978) requires service of the notice of appeal personally upon the mayor or clerk of the municipality. Wessen v. Village of Deephaven, 284 Minn. 296, 170 N.W.2d 126 (1969) and Franson v. Carlson, 272 Minn. 376, 137 N.W.2d 835 (1965).
While we agree that substitute service upon a municipality is an impermissible method of statutory service, the fact is undisputed that the township received actual notice of the appeal within the time provided by Minn.Stat. 429.081 (1978). We therefore conclude that such actual notice within the time limitations provided by statute is sufficient to confer jurisdiction upon the district court.
Reversed.